Citation Nr: 1326411	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  09-42 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of fractured vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to June 1952, from June 1956 to July 1962 and from January 1968 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The jurisdiction has since been transferred to the RO in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1951 to June 1952, from June 1956 to July 1962 and from January 1968 to October 1968.

2.  On July 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On July 29, 2013, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.

On July 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.  Specifically, the Veteran wrote the following: "I hereby withdraw my appeal and consider my case adjudicated."  As this statement from the Veteran is in writing and clearly shows his intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


